Citation Nr: 0737865	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO. 04-34 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than July 26, 1999, 
for the grant of service connection for sinusitis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to 
November 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which effectuated the Board's June 2004 decision 
granting service connection for sinusitis, effective 
July 26, 1999. The veteran disagreed with the effective date 
of the claim and the current appeal ensued. 

In September 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ). A 
transcript of the hearing is of record and associated with 
the claims folder. 

This case has been advanced on the docket by reason of the 
advanced age of the veteran.  See 38 C.F.R. § 20.900 (c). 

This case is now ready for appellate review.


FINDINGS OF FACT

1. The veteran filed a claim for service connection for 
sinusitis that was received by VA on July 26, 1999.

2. By rating decision of June 2004, the RO effectuated the 
Board's decision granting service connection for sinusitis, 
effective July 26, 1999, the date of receipt of claim. 




CONCLUSION OF LAW

An effective date earlier than July 26, 1999, for the grant 
of service connection for sinusitis is not warranted. 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). Such notice must be provided to a veteran before the 
initial unfavorable decision on a claim for VA benefits is 
issued by the agency of original jurisdiction. Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004). Notice errors (either 
in timing or content) are presumed prejudicial, but VA can 
proceed with adjudication if it can show that the error did 
not affect the essential fairness of the adjudication by 
showing: 1) that any defect was cured by actual knowledge on 
the part of the veteran; 2) that a reasonable person could be 
expected to understand from the notice what was needed; or 3) 
that a benefit could not have been awarded as a matter of 
law. Sanders v. Nicholson, 487 F.3d 881 (2007). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. The 
veteran received Dingess notification in March 2006. The 
Board notes that the veteran did not initially receive notice 
as to the information necessary to assign an effective date 
in the event that the claim of service connection is granted. 
The veteran initially filed a claim for service connection, 
it was granted, and awarded a compensable rating. He was 
given a disability rating and an effective date. However, he 
continued to disagree with the effective date provided, and 
was later notified of those elements as required by Dingess. 

As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide these 
claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with his claim.


Earlier Effective Date

The veteran contends that an effective date earlier than 
July 26, 1999 is warranted for the grant of service 
connection for sinusitis. He maintains that he was treated 
for sinusitis and made a claim for such within one year of 
service discharge. He believes that he should have an 
effective date within that period of time. 

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2007). These 
provide, in pertinent part, that an effective date of service 
connection will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a),(b)(1); 38 C.F.R. § 
3.400(b)(2) (2007).

In this case, the evidence of record shows that the veteran's 
initial claim after service occurred in October 1977. At that 
time, he made a claim for chest pain, blackouts, and 
dizziness. Although the veteran presently contends that he 
attempted to file a claim of service connection for sinusitis 
shortly after he was discharged from active service in 
November, 1945, there is no support in the record for this 
assertion. See transcript, September 2007 hearing, pages 3-6. 
Indeed, in an application for VA benefits received in October 
1977, the veteran specifically reported that he had only 
previously filed a claim for VA hospitalization or medical 
care. Although a block was afforded on the application form 
for the veteran to indicate that he had filed an earlier 
claim for VA compensation or pension benefits, the veteran 
did not indicate that he had earlier filed for this benefit.

There is no indication that he made a claim regarding his 
sinuses at that time. Received by VA on July 26, 1999, was a 
claim for service connection for sinusitis. In a June 2004 
decision, the Board granted service connection for sinusitis 
related to his active duty service. In June 2004, the RO 
effectuated the Board's decision and implemented a 10 percent 
rating, effective July 26, 1999, the date of the veteran's 
claim.

The veteran testified at a Travel Board hearing in 
September 2007. At the time of the hearing, the veteran 
stated that he attempted to obtain his service medical 
records after service and a VA examiner attempted to assist 
him in obtaining his records in the 1950's, to no avail. He 
testified that he was later able to locate his records and 
that since he had attempted to obtain these records 
immediately after service, he should be awarded service 
connection since that time. 

Although the veteran states that he sought treatment 
immediately after service and that he filed a claim for 
sinusitis at that time, the record does not show this. The 
record shows the first claim for service connection was in 
October 1977, and the claim did not indicate any disability 
for sinusitis. The first claim made for sinusitis was in 
July 1999. When the veteran was eventually granted service 
connection for sinusitis, his effective date was made the 
date of the claim, July 26, 1999. This is the earliest 
possible date allowable for a grant of service connection, 
the date VA received the claim. 

Based on the foregoing, an effective date earlier than July 
26, 1999, the date of claim, is not warranted.


ORDER

An effective date earlier than July 26, 1999, for the grant 
of service connection for sinusitis is denied. 





____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


